DETAILED ACTION
This action is in response to the amendment filed 8/25/2022.  Claims 1, 3, 4, 10 and 11 are currently amended.  Claims 2 and 8-9 have been canceled.  Claim 15 has been newly added.  Presently, claims 1, 3-7 and 10-15 are pending. 
Regarding claim 1 specifically, it is noted that applicant has provided an amendment to claim 1 and improperly identified the claim as “Previously Presented”. Applicant is reminded of the proper procedure 37 CFR 1.121 in making amendments to claims. For the purpose of this action only, the improper claim status identifier "Previously Presented" will be overlooked and the claim will be treated as being “Currently Amended”. Failure to follow the procedures set forth in 37 CFR1.121 for future amendments will result in a non-compliant action and thus unnecessarily furthering prosecution. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Claim rejections under 35 U.S.C. 112(b) section on page 9 of the response dated 8/25/2022, with respect to the rejections of claims 2, 3, 4, 10 and 11 under 35 U.S.C. 112(b) as provided in the Office action dated 6/14/2022 have been fully considered and are persuasive.  It is considered that the amendments to the claims dated 8/25/2022 overcome the rejections of claims 2-4, 10 and 11 under 35 U.S.C 112(b) as provided in the Office action dated 6/14/2022.  The rejections of claims 2-4, 10 and 11 under 35 U.S.C. 112(b) as provided in the Office action dated 6/14/2022 have been withdrawn. 
Applicant’s arguments, see the Claim rejections under 35 U.S.C. 112(d) section on page 10 of the response dated 8/25/2022, with respect to the rejections of claims 10 and 11 under 35 U.S.C. 112(d) as provided in the Office action dated 6/14/2022 have been fully considered and are persuasive.  It is considered that the amendments to the claims dated 8/25/2022 overcome the rejections of claims 10 and 11 under 35 U.S.C 112(d) as provided in the Office action dated 6/14/2022.  The rejections of claims 10 and 11 under 35 U.S.C. 112(d) as provided in the Office action dated 6/14/2022 have been withdrawn. 

Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant argues the rejections of claims 1, 2, 4-7 and 10-14 under 35 U.S.C. 103 as being unpatentable over Noakes (US 3214134) in view of Pimentel (US 4068820) and the rejections of claims 1, 3-6 and 12-14 under 35 U.S.C. 103 as being unpatentable over Noakes (US 3214134) in view of Dietiker (US 5345963) on pages 10-14 of the response dated 8/25/2022.
Applicant argues that one of ordinary skill in the art would not have been motivated to make the proposed modifications because they would defeat the objective and frustrate the purpose of Noakes (see page 11, first full paragraph).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is considered that the substitution of the actuation device of the Noakes reference with the actuation device of either the Pimentel reference or the Dietiker reference would provide control over the fluid valve while eliminating the need for the charged thermal bulb and capillary tubing.  
Additionally, the Noakes reference discloses that the invention relates to fluid valves wherein one object is to provide a valve having a specially proportioned and improved balancing means therein for enabling the valve element to be operated by a relatively small operating force (Noakes: col. 1, line 9 and col. 1, lines 15-20).  Therefore, it is considered that the valve of the Noakes reference is directed to a variety of valves wherein a steam valve is an example of the fluid valve.
Further, applicant argues that the Noakes reference fails to disclose a plunger connected to a second surface of the deformable element that is configured to close one of said ports (pages 12-14 of the response dated 8/25/2022).  
However, it is considered that the Noakes reference discloses a valve assembly having a deformable element (Noakes: bellows 22 in figure 1 or metal diaphragm 22a in figure 2), wherein an actuator acts on a first surface of the deformable element (Noakes: considered the surface facing toward the first zone or in the lower direction as depicted in figures 1 and 2; see annotated figures below) and wherein in the second zone there at least two ports (Noakes: considered the ports leading to chamber 16, leading from chamber 18 and the port that is sealed by the plunger as depicted in figure 1 and figure 2; see also Port A, Port B and Port C in the annotated Fig. 1 and Fig. 2 below) and a plunger (Noakes: 28 in figure 1 or the sealing element on the surface of the tube 64 that contacts the surface of Port C in the annotated figure 2 below) connected to a second surface of the deformable element and configured to close one of the ports (Noakes: it is considered that the plunger is able to close the connection between the port (Port C in the annotated Fig. 1 and Fig. 2 below) leading to chamber 16 and the port leading from the chamber 18).  It is considered that the claim recites “at least two ports” in claim 1.  Therefore, it is considered that the Noakes reference discloses multiple ports including a port leading to chamber 16, a port leading from chamber 18 and a port that is sealed by the plunger as depicted in figure 1 and figure 2 (see also Port A, Port B and Port C in the annotated Fig. 1 and Fig. 2 below).  Further, it is considered that the sealing of the plunger of the Noakes reference to the port (Noakes: port C) between the first port (Noakes: 16) and the second port (Noakes: 18) constitutes closing of the port since the communication between the first port (Noakes: 16) and the second port (Noakes: 18) is disrupted.  
Applicant argues that the bypass channel (Noakes: passage 29 in figure 1 and passage 29a in figure 2) permanently connects the first and second zones, and thus, the plunger is not configured to close the port.  However, it is considered that the plunger (Noakes: 28 in figure 1 or the sealing element on the surface of the tube 64 that contacts the surface of Port C in the annotated figure 2 below) is configured to close a port (Noakes: port C) within zone II by interrupting the fluid communication between the first port (Noakes: 16) and the second port (Noakes: 18).
With respect to the embodiment in figure 1 of the Noakes reference, it is considered that the bypass passage (Noakes: 29a) connects the area of the second port (Noakes: 18) with the space within the bellows (Noakes: 22) and the space that houses the spring (Noakes: 30) which is considered to be part of zone I.


    PNG
    media_image1.png
    881
    921
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    863
    773
    media_image2.png
    Greyscale

Therefore, applicant’s arguments are not persuasive.  
Further, it is considered that the newly applied reference to Willson et al. (US 3613732) addresses applicant’s concerns and claim language relating to a connection of the closure element to an extremity of the shape memory allow wire (Willson et al.: 42).

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.
Drawings
The drawings were received on 8/25/2022.  These drawings are acceptable.

Specification
The replacement abstract dated 8/25/2022 is acknowledged and has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noakes (US 3214134) in view of Pimentel (US 4068820).  Claim(s) 2, 4 and 10-14 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Noakes reference discloses a fluidic valve (10) comprising a first zone (considered either the combination of the chamber in which the stem 30 is located and the chamber in which the spring 56 is located in figure 1 or the combination of the chamber in which the spring 56 is located and the chamber 66 in figure 2; see Zone I in the annotated Fig. 1 and Fig. 2 below) and a second zone (considered the zone that includes the chamber 16 and the chamber 18; see Zone II in the annotated Fig. 1 and Fig. 2 below) separated by an aperture sealed by a deformable element (bellows 22 in figure 1 or metal diaphragm 22a in figure 2), wherein, in the first zone there is an actuator (considered the charged thermal bulb 50 and capillary tubing 52 that interacts with the diaphragm 44) wherein the actuator acts on a first surface of the deformable element (considered the surface facing toward the first zone or in the lower direction as depicted in figures 1 and 2) and wherein in the second zone there at least two ports (considered the ports leading to chamber 16, leading from chamber 18 and the port that is sealed by the plunger as depicted in figure 1 and figure 2; see also Port A, Port B and Port C in the annotated Fig. 1 and Fig. 2 below) and a plunger (28 in figure 1 or the sealing element on the surface of the tube 64 that contacts the surface of Port C in the annotated figure 2 below) connected to a second surface of the deformable element and configured to close one of the ports (it is considered that the plunger is able to close the connection between the port (Port C in the annotated Fig. 1 and Fig. 2 below) leading to chamber 16 and the port leading from the chamber 18) and wherein a bypass channel (29 in figure 1 or 29a in figure 2) permanently connects the first zone to the second zone through a first end aperture (considered the end of the passage 29 that communicates with the interior of the bellows in figure 1 or the end of the passage 29a that communicates with the chamber 66 in figure 2) positioned in the first zone and a second end aperture (considered the end of the passage 29 that communicates with the chamber 18 in figure 1 or the end of the passage 29a that communicates with the chamber 28 in figure 2) positioned in the second zone. 	

    PNG
    media_image1.png
    881
    921
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    863
    773
    media_image2.png
    Greyscale


The Noakes reference does not disclose wherein the actuator is a shape memory alloy wire secured to a stationary surface and acting on a first surface of the deformable element either directly or through a piston.
However, the Pimentel reference teaches a fluidic valve (42) having a first zone (considered the zone above the diaphragm 28 in figure 1) and a second zone (considered the zone below the diaphragm 28 in figure 1) separated by an aperture (24) sealed by a deformable element (diaphragm 28), wherein in the first zone there is a shape memory alloy wire (32) secured to a stationary surface (surface 30.1) and acting directly on a first surface of deformable element (diaphragm 28 as shown in figure 1), wherein the second zone includes at least two ports (ports 14, 22 and 18) and a plunger (considered the combination of valve member 26.1 and stem 26.3) connected to a second surface (considered the lower surface of the diaphragm 28) of the deformable element, opposite to the first surface and suitable to close one of the ports (the valve member 26.1 closes the port at 22) wherein the shape memory alloy wire (32) provides shape memory properties (see at least col. 4, lines 13-23) wherein the use of the shape memory alloy provides control for the fluidic valve by use of inexpensive solid state control circuits but is adapted to provide the forces necessary for operating the valve (col. 2, lines 2-10).
The substitution of one known element (the actuator being a shape memory alloy wire that is secured to a stationary surface and acting directly on a deformable element as shown in Pimentel) for another (the actuator shown in the Noakes reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the actuator being a shape memory alloy wire that is secured to a stationary surface and acting directly on the first surface of the deformable element as shown in the Pimentel reference would have yielded predictable results, namely, a manner in which to actuate the fluidic valve of the Noakes reference that utilizes inexpensive sold state control circuits and would eliminate the need for the charged thermal bulb and capillary tubing.
In regards to claim 4, the combination of the Noakes reference and the Pimentel reference discloses wherein the deformable element (Noakes: bellows 22 in figure 1 or diaphragm 22a in figure 2) selected from bellows (Noakes: bellows 22 in figure 1) and membranes (Noakes: diaphragm 22a).  
In regards to claim 5, the Noakes reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the deformable element is made of metal (Noakes: metal diaphragm 22a; col. 3, lines 41-43). 
In regards to claim 6, the Noakes reference of the combination of the Noakes reference and the Pimentel reference disclose wherein the bypass channel (Noakes: 29 in figure 1 or 29 in figure 2) has a cross-sectional area and the ports (Noakes: port leading to chamber 16 or port leading from chamber 18) having a cross-sectional area and wherein the bypass channel provides a desired balance (Noakes: col. 4, lines 6-16).
The Noakes reference of the combination of the Noakes reference and the Pimentel reference does not expressly disclose wherein a ratio between the cross-sectional area of the bypass channel and the cross-sectional area of the ports is between 0.1 and 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the ratio of the cross-sectional area of the bypass channel and the cross-sectional area of the ports of the Noakes reference of the combination of the Noakes reference and the Pimentel reference to be between 0.1 and 1 in order to achieve a desired balance for the fluidic valve.
In regards to claim 7, the Pimentel reference of the combination of the Noakes reference and the Pimentel reference discloses wherein a diameter of the shape memory alloy wire (Pimentel: 32) is between 25 µm and 500 µm (Pimentel: the wire has a diameter of about 0.002 inches; which is considered to be about 50 µm when converted).
In regards to claim 10, the Pimentel reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the shape memory alloy wire (Pimentel: 32) is directly connected to the first surface of the deformable element at  a median portion of the shape memory alloy wire (Pimentel: 32) in a V-shaped configuration (Pimentel: see figure 1).  
In regards to claim 12, the Noakes reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the deformable element is a bellows (Noakes: 22 in figure 1).
In regards to claim 13, the Noakes reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the deformable element is a membrane (Noakes: diaphragm 22a in figure 2).
In regards to claim 14, the Noakes reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the deformable element is a corrugated membrane (Noakes: 22a in figure 2).  
In regards to claim 15, the Pimentel reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the shape memory alloy wire (Pimentel: 32) is formed of a Ni-Ti alloy (Pimentel: col. 4, lines 1-16).

Claim(s) 1, 3-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noakes (US 3214134) in view of Dietiker (US 5345963).  
Regarding claim 1, the Noakes reference discloses a fluidic valve (10) comprising a first zone (considered either the combination of the chamber in which the stem 30 is located and the chamber in which the spring 56 is located in figure 1 or the combination of the chamber in which the spring 56 is located and the chamber 66 in figure 2; see Zone I in the annotated Fig. 1 and Fig. 2 above) and a second zone (considered the zone that includes the chamber 16 and the chamber 18; see Zone II in the annotated Fig. 1 and Fig. 2 above) separated by an aperture sealed by a deformable element (bellows 22 in figure 1 or metal diaphragm 22a in figure 2), wherein, in the first zone there is an actuator (considered the charged thermal bulb 50 and capillary tubing 52 that interacts with the diaphragm 44) wherein the actuator acts on a first surface of the deformable element (considered the surface facing toward the first zone or in the lower direction as depicted in figures 1 and 2) and wherein in the second zone there at least two ports (considered the ports leading to chamber 16, leading from chamber 18 and the port that is sealed by the plunger as depicted in figure 1 and figure 2; see also Port A, Port B and Port C in the annotated Fig. 1 and Fig. 2 above) and a plunger (28 in figure 1 or the sealing element on the surface of the tube 64 that contacts the surface of Port C in the annotated figure 2 below) connected to a second surface of the deformable element and configured to close one of the ports (it is considered that the plunger is able to close the connection between the port (Port C in the annotated Fig. 1 and Fig. 2 above) leading to chamber 16 and the port leading from the chamber 18) and wherein a bypass channel (29 in figure 1 or 29a in figure 2) permanently connects the first zone to the second zone through a first end aperture (considered the end of the passage 29 that communicates with the interior of the bellows in figure 1 or the end of the passage 29a that communicates with the chamber 66 in figure 2) positioned in the first zone and a second end aperture (considered the end of the passage 29 that communicates with the chamber 18 in figure 1 or the end of the passage 29a that communicates with the chamber 28 in figure 2) positioned in the second zone. 	
The Noakes reference does not disclose wherein the actuator is a shape memory alloy wire secured to a stationary surface and acting on a first surface of the deformable element either directly or through a piston.
However, the Dietiker reference teaches a fluidic valve (30) having a first zone (considered the zone above the diaphragm 36 in figure 2) and a second zone (considered the zone below the diaphragm 36 in figure 2) separated by an aperture sealed by a deformable element (diaphragm 36), wherein in the first zone there is a shape memory alloy wire (44) secured to a stationary surface (considered the surfaces of the screws 48, 49 which are secured to the attachment tabs 45, 46) and acting on a first surface of deformable element (diaphragm 36 as shown in figure 2) through a piston (54), wherein the second zone includes at least two ports (ports 35 and 44) and a plunger (41) connected to a second surface (considered the lower surface of the diaphragm 36) of the deformable element, opposite to the first surface and suitable to close one of the ports (the plunger 41 closes the port 40) wherein the shape memory alloy wire (44) provides shape memory properties (see at least col. 3, line 58 to col. 4, line 9)
The substitution of one known element (the actuator being a shape memory alloy wire that is secured to a stationary surface and acting on a deformable element through a piston as shown in Dietiker) for another (the actuator shown in the Noakes reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the actuator being a shape memory alloy wire that is secured to a stationary surface and acting directly on the first surface of the deformable element as shown in the Pimentel reference would have yielded predictable results, namely, a manner in which to actuate the fluidic valve of the Noakes reference that utilizes heating the shape memory alloy wire that would eliminate the need for the charged thermal bulb and capillary tubing.
In regards to claim 3, the combination of the Noakes reference and the Dietiker reference discloses wherein the shape memory alloy wire (Dietiker: 44) is arranged in a V-shaped configuration (Dietiker: the wire 44 is orientated in a V-shaped configuration as depicted in figure 2) such that a median portion of the shape memory alloy wire (Dietiker: wire 44) engages a first end of the piston (Dietiker: considered the end of the piston 54 at end 61), wherein the piston extends through the stationary surface (Dietiker: the piston 54 extends through an opening between the screws 48, 49 that are attached to the attachment tabs 45, 46; see figure 2) substantially perpendicularly to the first surface of the deformable element (Dietiker: diaphragm 36) with the second end of the piston (Dietiker: considered the end 55 of the piston 54) connected thereto (Dietiker: it is considered that the piston 54 is connected to the deformable element through elements 43 and 42) and the first end of the piston being located on the opposite side of the stationary surface (Dietiker: the piston 54 extends through an opening between the screws 48, 49 that are attached to the attachment tabs 45, 46; see figure 2) with respect to the deformable element (Dietiker: see figure 2).
In regards to claim 4, the combination of the Noakes reference and the Dietiker reference discloses wherein the deformable element (Noakes: bellows 22 in figure 1 or diaphragm 22a in figure 2) selected from bellows (Noakes: bellows 22 in figure 1) and membranes (Noakes: diaphragm 22a).  
In regards to claim 5, the Noakes reference of the combination of the Noakes reference and the Dietiker reference discloses wherein the deformable element is made of metal (Noakes: metal diaphragm 22a; col. 3, lines 41-43). 
In regards to claim 6, the Noakes reference of the combination of the Noakes reference and the Dietiker reference disclose wherein the bypass channel (Noakes: 29 in figure 1 or 29 in figure 2) has a cross-sectional area and the ports (Noakes: port leading to chamber 16 or port leading from chamber 18) having a cross-sectional area and wherein the bypass channel provides a desired balance (Noakes: col. 4, lines 6-16).
The Noakes reference of the combination of the Noakes reference and the Dietiker reference does not expressly disclose wherein a ratio between the cross-sectional area of the bypass channel and the cross-sectional area of the ports is between 0.1 and 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the ratio of the cross-sectional area of the bypass channel and the cross-sectional area of the ports of the Noakes reference of the combination of the Noakes reference and the Dietiker reference to be between 0.1 and 1 in order to achieve a desired balance for the fluidic valve.
In regards to claim 12, the Noakes reference of the combination of the Noakes reference and the Dietiker reference discloses wherein the deformable element is a bellows (Noakes: 22 in figure 1).
In regards to claim 13, the Noakes reference of the combination of the Noakes reference and the Dietiker reference discloses wherein the deformable element is a membrane (Noakes: diaphragm 22a in figure 2).
In regards to claim 14, the Noakes reference of the combination of the Noakes reference and the Dietiker reference discloses wherein the deformable element is a corrugated membrane (Noakes: 22a in figure 2).  

Claim(s) 1, 4-6 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noakes (US 3214134) in view of Willson et al. (US 3613732).  
Regarding claim 1, the Noakes reference discloses a fluidic valve (10) comprising a first zone (considered either the combination of the chamber in which the stem 30 is located and the chamber in which the spring 56 is located in figure 1 or the combination of the chamber in which the spring 56 is located and the chamber 66 in figure 2; see Zone I in the annotated Fig. 1 and Fig. 2 above) and a second zone (considered the zone that includes the chamber 16 and the chamber 18; see Zone II in the annotated Fig. 1 and Fig. 2 above) separated by an aperture sealed by a deformable element (bellows 22 in figure 1 or metal diaphragm 22a in figure 2), wherein, in the first zone there is an actuator (considered the charged thermal bulb 50 and capillary tubing 52 that interacts with the diaphragm 44) wherein the actuator acts on a first surface of the deformable element (considered the surface facing toward the first zone or in the lower direction as depicted in figures 1 and 2) and wherein in the second zone there at least two ports (considered the ports leading to chamber 16, leading from chamber 18 and the port that is sealed by the plunger as depicted in figure 1 and figure 2; see also Port A, Port B and Port C in the annotated Fig. 1 and Fig. 2 above) and a plunger (28 in figure 1 or the sealing element on the surface of the tube 64 that contacts the surface of Port C in the annotated figure 2 below) connected to a second surface of the deformable element and configured to close one of the ports (it is considered that the plunger is able to close the connection between the port (Port C in the annotated Fig. 1 and Fig. 2 above) leading to chamber 16 and the port leading from the chamber 18) and wherein a bypass channel (29 in figure 1 or 29a in figure 2) permanently connects the first zone to the second zone through a first end aperture (considered the end of the passage 29 that communicates with the interior of the bellows in figure 1 or the end of the passage 29a that communicates with the chamber 66 in figure 2) positioned in the first zone and a second end aperture (considered the end of the passage 29 that communicates with the chamber 18 in figure 1 or the end of the passage 29a that communicates with the chamber 28 in figure 2) positioned in the second zone. 	
The Noakes reference does not disclose wherein the actuator is a shape memory alloy wire secured to a stationary surface and acting on a first surface of the deformable element either directly or through a piston.
However, the Willson et al. reference teaches a valve assembly (see figure 4) having an actuator member of a shape memory alloy wire (42; col. 4, lines 64-66) having one end that is connected to a plunger (28) to control the flow of fluid through a port (through the opening at the seat 26) wherein the use of the shape memory alloy wire provides control for the valve assembly which are advantageous over conventional valve operators in that a high work output is obtained for the amount of energy supplied to the valve operator by way of temperature change (col. 1, lines 59-63).
The substitution of one known element (the actuator being a shape memory alloy wire that is secured to a stationary surface and acting on a control element wherein one end of the shape memory alloy wire is connected to the control element as shown in Willson et al.) for another (the actuator shown in the Noakes reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the actuator being a shape memory alloy wire having one end that is secured to a stationary surface and another end that is secured to a control element as shown in the Willson et al. reference would have yielded predictable results, namely, a manner in which to actuate the fluidic valve of the Noakes reference that utilizes heating the shape memory alloy wire that would eliminate the need for the charged thermal bulb and capillary tubing.
In regards to claim 4, the combination of the Noakes reference and the Willson et al. reference discloses wherein the deformable element (Noakes: bellows 22 in figure 1 or diaphragm 22a in figure 2) selected from bellows (Noakes: bellows 22 in figure 1) and membranes (Noakes: diaphragm 22a).  
In regards to claim 5, the Noakes reference of the combination of the Noakes reference and the Willson et al. reference discloses wherein the deformable element is made of metal (Noakes: metal diaphragm 22a; col. 3, lines 41-43). 
In regards to claim 6, the Noakes reference of the combination of the Noakes reference and the Willson et al. reference disclose wherein the bypass channel (Noakes: 29 in figure 1 or 29 in figure 2) has a cross-sectional area and the ports (Noakes: port leading to chamber 16 or port leading from chamber 18) having a cross-sectional area and wherein the bypass channel provides a desired balance (Noakes: col. 4, lines 6-16).
The Noakes reference of the combination of the Noakes reference and the Willson et al. reference does not expressly disclose wherein a ratio between the cross-sectional area of the bypass channel and the cross-sectional area of the ports is between 0.1 and 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the ratio of the cross-sectional area of the bypass channel and the cross-sectional area of the ports of the Noakes reference of the combination of the Noakes reference and the Willson et al. reference to be between 0.1 and 1 in order to achieve a desired balance for the fluidic valve.
In regards to claim 11, the combination of the Noakes reference and the Willson et al. reference discloses wherein the shape memory alloy wire (Willson et al.: 42) is directly connected to the first surface of the deformable element at an extremity (Willson et al.: one end of the shape memory alloy wire 42 is connected to the control element as shown in figure 4) of the shape memory alloy wire.
In regards to claim 12, the Noakes reference of the combination of the Noakes reference and the Willson et al. reference discloses wherein the deformable element is a bellows (Noakes: 22 in figure 1).
In regards to claim 13, the Noakes reference of the combination of the Noakes reference and the Willson et al. reference discloses wherein the deformable element is a membrane (Noakes: diaphragm 22a in figure 2).
In regards to claim 14, the Noakes reference of the combination of the Noakes reference and the Willson et al. reference discloses wherein the deformable element is a corrugated membrane (Noakes: 22a in figure 2).  
In regards to claim 15, the Willson et al. reference of the combination of the Noakes reference and the Willson et al. reference discloses wherein the shape memory alloy wire (Willson et al.: 42) is formed of a Ni-Ti alloy (Willson et al.: col. 3, lines 34-47).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753